AMENDMENT TWO
TO THE
FLEETBOSTON FINANCIAL CORPORATION
EXECUTIVE SUPPLEMENTAL PLAN


          The FleetBoston Financial Corporation Executive Supplemental Plan is
amended effective January 1, 2002, as follows:

1.      Article 3 is amended to read as follows:

  ARTICLE 3. PARTICIPANTS



          Each employee of the Employer (1) who is a participant in the Fleet
Savings Plan, (2) whose regular base salary rate in November of a Plan Year is
in excess of the quotient of (a) the qualified plan dollar limitation for
Section 401(k) contributions under Section 402(g) of the Code for the following
calendar year, divided by (b) 6 percent, and (3) who is employed during the
deferral election period in December of the Plan Year, shall be eligible to
participate in the Plan if so notified by the Committee. (Notwithstanding the
foregoing, employees of Liberty Wanger Asset Management, LP shall not be
eligible to have amounts deferred into the Plan until January 1, 2006.) When an
employee is eligible to participate in the Plan, he or she will be given the
opportunity to elect to defer base salary under the Plan at such time or times
as the rules and procedures of the Committee provide (but the election must be
filed with the Committee no later than December 31 of the year prior to the year
to which the deferral election applies). An employee who makes such an election
is hereinafter referred to as a “Participant.”

2.      Article 6 is amended to read as follows:

 ARTICLE 6. MATCHING CREDITS



         For each calendar year for which a Participant has satisfied the
conditions under the Fleet Savings Plan for eligibility for a matching
contribution, the Company will credit to the Account of such Participant, if he
has made a deferral election for such year under Article V, a matching amount
equal to a “matching percentage” of the Participant’s deferral amount for the
year. Such matching percentage will equal the matching contribution percentage
in effect for such Participant for such year under the Fleet Savings Plan.
Matching amounts will be credited to the Participant’s Account during January of
the next-following calendar year.


--------------------------------------------------------------------------------


 

          IN WITNESS WHEREOF, this Amendment Two was adopted by the Human
Resources and Board Governance Committee at its December 18, 2001 meeting and is
executed by a duly authorized officer of the Company on this 21st day of
December 2001.


 
FLEETBOSTON FINANCIAL CORPORATION    
By:    /s/ WILLIAM C. MUTTERPERL              William C. Mutterperl
Executive Vice President, General
Counsel and Secretary